Citation Nr: 1449148	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-37 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected acquired psychiatric disorders. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1968 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2012, the Board, in pertinent part, remanded the issue of service connection for headaches for additional development.  The case has been returned to the Board for appellate consideration and is ready for disposition.  As discussed in detail below, the Board is granting service connection for headaches secondary to the service-connected depression.  As such, any discussion with regard to compliance with the April 2012 remand instructions is rendered moot.

In March 2012, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    


FINDING OF FACT

The Veteran's currently diagnosed tension headaches are causally related to the service-connected depression.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tension headaches, as secondary to service-connected depression, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting service connection for tension headaches, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCCA notice or assistance duties is required.

Service Connection for Headaches

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has been diagnosed with tension headaches, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

As adjudicated below, the Board is granting service connection for tension headaches based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theory of direct service connection pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection claim.  For this reason, the theory of direct service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual questions of law or fact in a case).

The contention liberally construed for the Veteran is that his current headaches are associated with his service-connected acquired psychiatric disorders, including PTSD, depression, anxiety, and alcohol dependence.  At the March 2012 Board hearing, the Veteran testified that the headaches were caused by his psychological problems and that he has been experiencing headaches since service separation.  

The evidence of record demonstrates that the Veteran has currently diagnosed tension headaches.  See May 2012 VA examination report.

The May 2012 VA examination report notes that there are no records to identify when and why the Veteran's headaches started or when he began to have chronic headaches.  The VA examiner, based on the Veteran's report of the marked difference in his well-being when he is home by himself and when he is with his spouse at their lake house cabin, opined that the most likely explanation for the headaches was situational depression due to the Veteran's isolation.  The VA examiner indicated that she could not opine as to whether the headaches are related to military service or to a service-connected disorder without resort to mere speculation; however, in an April 2012 rating decision, pursuant to the April 2012 Board decision, service connection was granted for PTSD, depression, and associated alcohol dependence.  The May 2012 VA examiner specifically opined that the Veteran's headaches were caused by the (service-connected) depression. 

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed tension headaches.  The probative medical evidence of record weighs in favor of finding that the headaches are caused by the Veteran's depression; therefore, resolving reasonable doubt in favor of the Veteran, service connection for tension headaches, as secondary to the service-connected depression, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.       


ORDER

Service connection for tension headaches, as secondary to the service-connected depression, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


